RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                      File Name: 08a0348p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                       X
                                 Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                        -
                                                        -
                                                        -
                                                           No. 07-5504
          v.
                                                        ,
                                                         >
 MICHAEL HODSON, JR.,                                   -
                              Defendant-Appellant. -
                                                       N
                       Appeal from the United States District Court
                      for the Eastern District of Kentucky at London.
                    No. 06-00117—Danny C. Reeves, District Judge.
                                   Submitted: June 13, 2008
                            Decided and Filed: September 19, 2008
              Before: NORRIS, BATCHELDER, and GIBBONS, Circuit Judges.
                                      _________________
                                          COUNSEL
ON BRIEF: James E. Hibbard, LAW OFFICES, London, Kentucky, for Appellant. Charles P.
Wisdom, Jr., Erin J. May, ASSISTANT UNITED STATES ATTORNEYS, Lexington, Kentucky,
for Appellee.
                                      _________________
                                          OPINION
                                      _________________
        ALICE M. BATCHELDER, Circuit Judge. In this appeal, which arises from the district
court’s denial of a criminal defendant’s motion to suppress evidence seized pursuant to a warrant,
we must decide whether a suspect’s ostensibly admitting to having engaged in child molestation is
sufficient, without more, to establish probable cause to search that suspect’s home for child
pornography. Because we conclude that it is not, we REVERSE the district court’s denial of the
suppression motion, VACATE the conviction, and REMAND this case for further proceedings
consistent with this opinion.
                                                I.
        On October 7, 2005, Detective Juan Passano of the Passaic County, New Jersey Sheriff’s
Department Internet Crimes Section, in his search for on-line sexual predators, logged onto AOL
as “kidlatino12” and represented himself as a twelve-year-old boy. Once on line, Detective Passano
encountered “WhopperDaddy” and conversed with him for almost an hour via AOL Instant
Messenger (“IM”). During this conversation, WhopperDaddy shared certain personal information

                                                1
No. 07-5504               United States v. Hodson                                                                 Page 2


— e.g., that he was a 41-year-old, married man with two sons, who lived in Kentucky. More
pertinent to this case, however, is that WhopperDaddy also confided that he was a homosexual who
favored young boys, liked looking at1 his nine- and eleven-year-old sons naked, and had even had
sex with his seven-year-old nephew. WhopperDaddy also expressed his desire to perform oral sex
on the presumptive twelve-year-old boy (i.e., Detective Passano) and his willingness to travel to
New Jersey to do so. After this seemingly anonymous conversation had ended, Detective Passano
subpoenaed AOL for information concerning WhopperDaddy; the response to this subpoena
revealed that Michael Hodson of Middlesboro, Kentucky, had registered that screen name, among
others, including “TN_Cyclops” and “lubemyrod.” On October 27, 2005, approximately three
weeks after the initial (and apparently only) contact between kidlatino12 and WhopperDaddy,
Detective Passano contacted Detective Jacqualine Pickrell of the Kentucky State Police Internet
Crimes Against Children Task Force, to inquire about Hodson.
        Detective Pickrell attempted to verify the information she received from Detective Passano,
including the content of the IM conversation and the information obtained from AOL. Detective
Pickrell verified Hodson’s age and address, but discovered that he had only one son and no known
nephews. Presumably, Detective Passano did not communicate with WhopperDaddy again, as no
further information was relayed to Detective Pickrell. Nonetheless, 2on January 19, 2006, almost
three months after receiving the information from Detective Passano, Detective Pickrell prepared
an affidavit — based entirely on the AOL information, the internet conversation, and her partial
substantiation thereof — and petitioned a magistrate judge for a warrant to search Hodson’s
residence. In the affidavit, Detective Pickrell described the content of Detective Passano’s
conversation with Hodson (i.e., WhopperDaddy), established Hodson’s residence, and requested a
warrant to search specific personal property for evidence, specifically:
                 Any and all computers, hard drives, zip drives, data bases, software, diskettes,
         floppy disks, CDs, printers and/or any other electronic devices and/or their
         components of any kind capable of printing, recording, storing, transferring and/or
         disseminating documents, notes, calculations, schedules, spread sheets and/or any
         other information and/or data of any kind including any and all books or manuals
         that may contain sexually explicit reproductions of a child’s image, voice, or
         handwriting. Including sexually explicit photographs, negatives, slides, magazines,
         movies, videotapes, audiotapes, and picture or computer generated image or picture,
         whether made or produced by electronic, mechanical or other means of sexually
         explicit conduct or visual depiction of a child including undeveloped film or
         videotape and data stored on computer disk of by electronic means which is capable
         of conversion into a visual image or material relating to children that serves a sexual
         purpose for a given individual. Including toys, games, drawings, fantasy writings,
         diaries, souvenirs, sexual aids, manuals, letters, books about children, psychological
         books on pedophilia and ordinary photographs of children.



         1
           It was later determined that, although WhopperDaddy was most certainly defendant Michael Hodson, he
actually has only one son (11 years old at the time) and no known nephews. In fact, despite some further investigation,
no evidence was discovered that would prove that Hodson ever actually molested or sexually assaulted anyone.
         2
            Following an evidentiary hearing on Hodson’s motion to suppress the evidence, the magistrate judge noted
in his recommendation report to the district court that Detective Pickrell had explained this delay as having been due to
the time necessary to obtain information from AOL and had described internet service providers “as ‘overwhelmed’ by
requests from law enforcement across the country.” Given the fact that Detective Passano had already obtained the
subpoenaed information from AOL prior to October 27, 2005, this explanation rings a bit hollow, but the magistrate
judge nonetheless concluded that “the delay in this case does not seem unreasonable,” and noted that “Det[ective]
Pickrell testified without contradiction that the [Kentucky State Police Task Force] pursued the matter as a top priority.”
No. 07-5504           United States v. Hodson                                                   Page 3


                Visually explicit images, whether on paper or its equivalent stored in
       electronic, magnetic or other computer formats including such images as stored
       within computer storage devices and other computer media depicting any child
       known or reasonably believed to be under the age of 18 years of age, in which the
       child is actually or by simulation engaged in any act of sexual intercourse with any
       person or animal; Actually or by simulation engaged in any act of sexual contact
       involving the sex organs of the child and the mouth, anus and sex organs of the child
       and the sex organs of another person or animal; Actually or by simulation engaged
       in any act of masturbation; Actually or by simulation portrayed as being the object
       of, or otherwise engaged in, any act of lewd fondling, touching, caressing involving
       another person or animal; Actually or by simulation engaged in any act of excretion
       or urination within a sexual context; Actually or by simulation portrayed or depicted
       as bound, fettered, or subject to sadistic, masochistic, or sadomasochistic abuse in
       any sexual context; or Depicted or portrayed in any pose, posture or setting involving
       a lewd exhibition of the unclothed genitals, pubic area, buttocks or, if such person
       female, a fully or partially developed breast of a child.
                Computer Systems, including, but not limited to system components, input
       devices, output devices, data storage devices, data transmission devices and network
       devices; and Computer media; and Other material relating to computer systems and
       the internet including, but not limited to, documentation, operating system software,
       application or access program disks, manuals, books, brochures, or notes; and
       Computer access codes, usernames, log files, configuration files, and passwords; and
       Any and all evidence related to ownership, control or use of the safe deposit box,
       files, logs, and accounts.
               I am further requesting authorization to remove the computer system(s), and
       related computer peripherals, storage devices, software and media to an off-site
       controlled environment to perform the search for the items described above.
This passage constitutes Detective Pickrell’s entire depiction in the affidavit — not merely an
excerpt — of the places to be searched and the things to be seized. It is significant that this
depiction of the “places to be searched and things to be seized” describes and directs a search for
evidence of child pornography, with nary a hint of child molestation.
        The affidavit also contained Detective Pickrell’s explanation of the circumstances which she
believed supported a finding of probable cause. That statement only details the telephone call
Detective Pickrell received from Detective Passano advising her of Passano’s background and
experience as an internet crimes investigator, his undercover work online, the specifics of his AOL
chat with WhopperDaddy, and the substance of the information received in response to the AOL
subpoena, and concludes with the information Pickrell obtained from the Kentucky State Police
Intelligence confirming Hodson’s address. Notably, the statement of probable cause contains no
information whatsoever with regard to Hodson’s engaging in any aspect of child pornography, or
any basis for believing that individuals who engage in child molestation are likely also to possess
child pornography.
        Indeed, Detective Pickrell’s exposition of probable cause in the affidavit does not establish,
allege, or even suggest any basis for a finding of probable cause to believe that Hodson had ever
been involved in child pornography in any manner. Moreover, Detective Pickrell offered no
assertion — in either the affidavit or any other evidence (e.g., expert testimony) then before the
magistrate judge — of any relational nexus between child molestation and child pornography. Thus,
it was and is clear that, in this affidavit, Detective Pickrell established probable cause to search for
No. 07-5504              United States v. Hodson                                                            Page 4


evidence of one crime (child molestation) but designed and requested a search for evidence of an
entirely different crime (child pornography).
        Nonetheless, the magistrate judge issued a warrant authorizing the immediate search of
Hodson’s residence and delineated the scope of that search by replicating, verbatim, Detective
Pickrell’s description in her affidavit of the places to be searched and things to be seized — that is,
the magistrate judge authorized a search for evidence of child pornography. The magistrate judge
also attached Detective Pickrell’s affidavit and formally incorporated it into to the warrant.
        On January 26, 2006, Detective Pickrell executed the warrant at Hodson’s residence and
seized two computers, a web cam, a DVD, a CD, a floppy disk, four VHS tapes, and an envelope
containing miscellaneous papers. At the police lab, forensic experts searched the hard drives of the
two computers   and discovered, buried in the hard drives, between ten and 50 pictures of child
pornography3 that had been downloaded on December 6, 2002, but which had later been deleted and
were, as of that time, inaccessible to Hodson. None of the images were of Hodson’s son and no
evidence was seized or subsequently discovered that would support any charge against Hodson of
child molestation. On October 23, 2006, the federal grand jury indicted Hodson on charges of
receiving and possessing child pornography, in violation of 18 U.S.C. §§ 2252(a)(2) and (a)(4)(B),
respectively.
        Hodson moved to suppress the evidence seized during the search, including the images found
on his computer, arguing that the search was conducted pursuant to an invalid search warrant
because: (1) the information in the affidavit, purporting to support probable cause, was stale; (2)
the nexus between the probable cause (i.e., the on-line chat) and the place to be searched (i.e.,
Hodson’s residence) was insupportably speculative; and (3) the affidavit was unsworn. Before the
court had ruled on the motion, however, Hodson filed a “supplemental memorandum,” in which he
argued:
        Simply put, this affidavit and warrant are for child pornography. No information of
        any kind or nature is offered to support probable cause for child pornography. If [the
        warrant] has a component seeking evidence of inappropriate online chats[,] it fails
        to so state in the sections describing the property to be sought and seized. As such
        the warrant is over broad and almost exclusively directs seizure of items totally
        unrelated to the probable cause section of the affidavit.
        ...
        In this case[,] there were no facts upon which an inference, reasonable or otherwise,
        could have been made [by the magistrate judge] to support a belief that child
        pornography could be found in defendant [Hodson]’s residence. Those facts may
        have existed in the training and experience of the affiant, Detective Pickrell, but were
        not place[d] in the affidavit or communicated to the [magistrate] judge.
The government responded and disputed all four of Hodson’s arguments, specifically countering
Hodson’s supplemental argument on three grounds: (1) “the Magistrate Judge was entitled to infer
that a person with a continued and self-stated sexual interest in children, and a person that was using
his computer to satisfy and explore this interest in children, may have possessed images related to
sexual exploitation on that computer”; (2) good faith; and (3) inevitable discovery.



        3
           According to the record, many of these images portrayed prepubescent male children involved in various sex
acts and at least one image portrayed an adult male sodomizing a prepubescent male child.
No. 07-5504           United States v. Hodson                                                      Page 5


       The motion was submitted to a magistrate judge who conducted an evidentiary hearing on
November 30, 2006. Upon considering the parties’ arguments and the evidence, the magistrate
judge submitted a recommendation to the district court on December 13, 2006. The magistrate judge
succinctly rejected Hodson’s characterization of the evidence as being stale and lacking a person-
place nexus, as well as his claim that the affidavit was unsworn. The magistrate judge instead
committed his attention to the molestation-pornography nexus and began by stating:
       At best, the evidence in the Affidavit connecting [Hodson] to child pornography is
       limited and indirect. There is a weak inference that [Hodson] indulges in child
       pornography because its visual quality is consistent with [Hodson]’s interest in
       simply seeing his children unclothed. Any additional link between [Hodson] and
       child pornography, however, would require an assumption, by the issuing judicial
       officer, that a person suspected of child molestation or an illicit online chat involving
       a child also possesses child pornography.
The magistrate judge then rejected that assumption, stating that he was “not convinced that evidence
of child molestation and illicit online activity alone, which is what the warrant application presents,
demonstrates probable cause to believe that [Hodson] possessed child pornography,” and supported
this statement by citing to dicta from United States v. Adkins, 169 F. App’x 961, 967 (6th Cir. 2006)
(“Standing alone, a high incidence of child molestation by persons convicted of child pornography
crimes may not demonstrate that a child molester is likely to possess child pornography.”).
        The magistrate judge also asserted that “[w]hile the potential inference between conduct and
pornography is not an illogical one, it also is not self-evident.” Therefore, he was “persuaded by
Adkins that the child molestation and illicit online activity described in the Affidavit did not
establish probable cause to believe [Hodson] possessed child pornography.” In reaching this
conclusion, he noted:
       Certainly, a reviewing magistrate [judge] may make reasonable inferences based on
       common sense. [But, a]s loathsome as [Hodson]’s chat content [wa]s, the
       [magistrate judge] is not equipped to supply an empirical link between sexual
       deviance, or even sexual attraction, and pornography possession. As Adkins
       suggests, such a link depends on expertise, which Det[ective] Pickrell had and could
       have [supplied] to support the warrant application [but did not].
Having rejected the government’s first argument, the magistrate judge proceeded to its second
argument, good faith. Along the way, the magistrate judge inserted a footnote in which he
summarily rejected the government’s third argument, inevitable discovery, as unsupported by the
record and implausible in light of the narrowness of the search described in the warrant.
         The magistrate judge accepted the government’s “good faith” argument, made pursuant to
United States v. Leon, 468 U.S. 897 (1984), reasoning that, while Detective Pickrell’s failure to
explain the molestation-pornography nexus in the affidavit undermined the issuance of the warrant,
this omission was not made in bad faith or calculated to mislead the magistrate, but was an innocent
oversight. The magistrate judge rejected Hodson’s counter-argument that the “bare bones” affidavit
in this case invoked the third exception to Leon, finding that Detective Pickrell’s “failure to include
her opinion as the critical link to establish probable cause does not reduce the Affidavit to mere
suspicion or belief” because “[t]hese suspected crimes are not as ‘unrelated’ to child pornography
as [Hodson] contends; both the cited conduct and the sought evidence involve sexual exploitation
of minors.” The magistrate judge also concluded that it was not wholly unreasonable for the officer
or the magistrate judge to assume that probable cause based on sexual activity with a minor would
support a search for child pornography, inasmuch as at least one other federal court had so held. See
United States v. Baker, 2006 WL 2270739, *5-6 (D. Nev. Aug. 4, 2006).
No. 07-5504           United States v. Hodson                                                    Page 6


        The magistrate judge concluded that, on the whole, the warrant was defective because there
was neither probable cause to search for child pornography nor a molestation-pornography nexus,
but that the officer’s good faith excused this defect. Therefore, the magistrate judge recommended
that the district court deny the motion to suppress the pornography evidence.
        The parties submitted objections and the district court conducted a hearing, after which the
court rejected Hodson’s staleness claim based on the facts of the case. The district court also
deemed the warrant defective for its lack of probable cause to search for child pornography, finding
that Detective Pickrell had failed to offer the expertise necessary to establish a “link between sexual
deviance . . . and pornography possession,” and that courts are not “equipped” to supply that link
themselves. But the district court also applied the Leon good faith exception, concluding:
       In arguing that the good faith exception should not apply, [Hodson] takes the
       position that the Affidavit in this case was ‘bare bones.’ However, contrary to
       [Hodson’s] contention, the Court cannot agree with this assertion. According to the
       Sixth Circuit, ‘bare bones’ affidavits contain only suspicion, beliefs, or conclusions,
       without some underlying factual circumstance to justify a warrant. United States v.
       Laughton, 409 F3d 744, 748 (6th Cir. 2005). In the present case, the Affidavit
       contains information demonstrating that, at the very least, [Hodson] was engaged in
       child molestation and illicit online activity. These activities are related to the
       possession of child pornography in that both involve sexual exploitation of minors.
       Thus, the Court finds that the officers were objectively reasonable in relying on the
       warrant to search for child pornography.
The district court therefore adopted the magistrate judge’s recommendation and denied Hodson’s
motion to suppress the evidence. Hodson entered a conditional guilty plea and reserved his right
to appeal the denial of his motion to suppress. The district court sentenced Hodson to 71 months
in prison and Hodson now appeals the denial of his motion to suppress.
                                                  II.
        At this point, it is beyond dispute that the warrant was defective for lack of probable cause
— Detective Pickrell established probable cause for one crime (child molestation) but designed and
requested a search for evidence of an entirely different crime (child pornography). Consequently,
the warrant did not authorize the search and, barring some other consideration, the evidence obtained
during that search must be excluded from trial. The question presently before us is whether any
other consideration — specifically, the Leon good-faith exception — can overcome the defect and
justify admission of the evidence anyway. For the reasons that follow, we conclude that it cannot.
        The Leon good-faith exception applies when a warrant issued by a neutral and detached
magistrate is discovered, after the search, to have been nonetheless invalid — and, hence, the search
unlawful — yet “the officer conducting the search acted in objectively reasonable reliance on [that]
warrant.” Massachusetts v. Sheppard, 468 U.S. 981, 987-88 (1984) (citing United States v. Leon,
468 U.S. 897, 922-23 (1984)). The Leon Court based its refusal to suppress evidence in such
situations on its conclusion that “the marginal or nonexistent benefits produced by suppressing
evidence obtained in objectively reasonable reliance on a subsequently invalidated search warrant
cannot justify the substantial costs of exclusion.” Leon, 468 U.S. at 922. The Court did, however,
establish four exceptions to this exception, specifying that suppression remains appropriate if:
       (1)     the magistrate [judge] was ‘misled by information in the affidavit that the
               affiant knew was false or would have known was false except for his reckless
               disregard of the truth’;
       (2)     the magistrate [judge] ‘abandoned his judicial role’ or neutrality;
No. 07-5504               United States v. Hodson                                                               Page 7


         (3)      the warrant was ‘so lacking in indicia of probable cause’ as to render official
                  belief in its existence unreasonable; or
         (4)      the warrant was so ‘facially deficient’ that it could not reasonably be
                  presumed valid.
United States v. McClain, 444 F.3d 556, 564-65 (6th Cir. 2005) (quoting Leon, 468 U.S. at 923)
(paragraph breaks inserted). Thus, the Leon Court determined, ad initium, that officers can never
assert reasonable reliance, nor courts find good faith, under these four scenarios.
        Hodson argues that the affidavit in this case fails under the third exception — that is, the
warrant was so lacking in indicia of probable cause that the officer’s belief in its existence was
unreasonable. Under this exception, the executing officer must have had “no reasonable grounds
for believing that the warrant was properly issued.” United States v. Helton, 314 F.3d 812, 824 (6th
Cir. 2003) (citing Leon, 468 U.S. at 923). “Moreover, the objective reasonableness determination
does not examine the subjective states of mind of [the particular] law enforcement officers
[conducting this particular search], rather it inquires ‘whether a reasonably well trained officer
would have known that the search was illegal despite the magistrate’s decision.’” Id. (quoting Leon,
468 U.S. at 923 n. 23).
        The question we address here is whether the faceless, nameless “reasonably well trained
officer” in the field, upon looking at this warrant, would have realized that the search described (for
evidence of the crime of child pornography) did not match the probable cause described (that
evidence would be found of a different crime, namely, child molestation) and therefore the search
was illegal, despite the magistrate’s decision to the contrary. We conclude that any “reasonably well
trained officer” would certainly have come to that realization if presented with this warrant.
        Otherwise stated, we conclude that it was unreasonable for the officer executing the warrant
in this case to believe that probable cause existed to search Hodson’s computers for child
pornography based solely on a suspicion — albeit a suspicion triggered by Hodson’s computer use
— that Hodson had engaged in child molestation. And, based on the record evidence, it appears that
the only reason that the officer executing the search warrant in this case, Detective Pickrell, did not
recognize the insufficiency of the warrant was that Detective Pickrell was also the investigating
officer who prepared the affidavit, obtained the warrant, and had specialized, subjective knowledge
about these kinds of criminal offenses, this search, and this case. But, as the Supreme Court has
made clear, such subjective knowledge is not sufficient to satisfy a finding of objective good faith.
See Groh v. Ramirez, 540 U.S. 551, 564 (2004) (“Moreover, because petitioner himself prepared the
invalid warrant, he may not argue that he reasonably relied on the Magistrate’s assurance that the
warrant contained an adequate description of the things to be seized and was therefore valid.”).
        We opined in United States v. Adkins, 169 F. App’x 961, 967 (6th Cir. 2006), that “[s]tanding
alone, a high incidence of child molestation by persons convicted of child pornography      crimes may
not demonstrate that a child molester is likely to possess child pornography.”4 We adhere to that
view and conclude that it was unreasonable for the magistrate judge in this case, when confronted
with the request for the warrant, to infer such a nexus without further evidence to support that
inference. It is similarly unreasonable for the officer executing the warrant either to infer that nexus


         4
           In Adkins, 169 F. App’x at 964, the investigating officer sought a search warrant for child pornography, among
other things, based on a showing of probable cause supporting suspicion of child molestation. But, in Adkins, the
officer’s affidavit included certain information from an FBI expert on crimes against children that demonstrated that,
as a “preferential offender,” the suspect was likely to pursue and collect child pornography. Therefore, Adkins is
distinguishable from the present case, and, in any event, its language regarding suspicion of child molestation “standing
alone” is dicta.
No. 07-5504                United States v. Hodson                                                                 Page 8


herself or to rely on her own subjective knowledge to claim reasonable reliance on the warrant.5 An
officer seeking a warrant must produce adequate supporting facts about the underlying
circumstances to show that probable cause exists to support the particular search requested. United
States v. Weaver, 99 F.3d 1372, 1377 (6th Cir 1996) (citing Whiteley v. Warden, 401 U.S. 560, 564
(1971), and Nathanson v. United States, 290 U.S. 41, 47 (1933)).
                                                           III.
        For the foregoing reasons, we REVERSE the district court’s denial of the motion to
suppress, VACATE Hodson’s conviction, and REMAND for further proceedings consistent with
this opinion.




         5
           We recognize that this holding puts us in apparent conflict with United States v. Haynes, 160 F. App’x 940,
944 (11th Cir. 2005), in which the Eleventh Circuit found that the officers’ belief that probable cause of child molestation
supported a search for child pornography was objectively reasonable, based on no more than “common sense.”